DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 27 in the reply filed on 8/5/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba (US pub 20120068361).
	With respect to claim 1, Haba teaches a semiconductor package, comprising (see figs. 1-3, particularly fig. 2B and associated text):
a carrier substrate 14 having a top surface; 
a semiconductor die 12 mounted on the top surface; 
a plurality of first bonding wires 26 connecting the semiconductor die to the carrier substrate; 
an insulating material 34 encapsulating the plurality of first bonding wires; 
a component 12A mounted on the insulating material, wherein the component comprises a metal layer 60; 

a molding compound 50 covering the top surface of the carrier substrate and encapsulating the semiconductor die, the component, the plurality of first bonding wires, the plurality of second bonding wires, and the insulating material.  
With respect to claim 2, Haba teaches the component comprises a dummy (intended use) silicon die (12A, see para 0030).  
	With respect to claim 3, Haba teaches the component is attached to the insulating material by an adhesive layer 38. See para 0024.
  	With respect to claim 4, Haba teaches the metal layer is a continuous layer of metal that completely covers a surface of the component so as to form a lid of the EMI shielding structure.  
With respect to claim 6, Haba teaches the plurality of second bonding wires is electrically coupled to a ground ring on the top surface of the carrier substrate (one of wires must be for ground).
 With respect to claim 7, Haba teaches the plurality of second bonding wires and the metal layer are grounded.  
With respect to claim 8, Haba teaches wherein the insulating material is disposed in a rectangular, ring shape around the semiconductor die. See fig. 1B.
	With respect to claim 10, Haba teaches the insulating material completely covers the first bonding wires and is in direct contact with a peripheral region of an active surface of the semiconductor die.  

	With respect to claim 12, Haba teaches a spacer 38 between the component and the semiconductor die.  

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba (US pub 20120068361).
	With respect to claim 27, Haba teaches a semiconductor package, comprising (see figs. 1-3, particularly fig. 2B and associated text):
	a carrier substrate 14 having a top surface; 
a semiconductor die 12 mounted on the top surface in a flip-chip fashion; 
a component 12A stacked on the semiconductor die, wherein the component comprises a metal layer 60; 
a plurality of bonding wires 26A connecting the metal layer of the component to the carrier substrate, wherein the metal layer and the plurality of second bonding wires INHERENTLY constitute an electromagnetic interference (EMI) shielding structure; 
an insulating material 50 encapsulating the plurality of bonding wires; and 
a molding compound 50 covering the top surface of the carrier substrate and encapsulating the semiconductor die, the component, the plurality of bonding wires, and the insulating material.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba (US pub 20120068361).
	With respect to claim 5, Haba fails to teach using the aluminum as material for the metal layer or heat sink or heat dissipation.
	However, the use of aluminum as metal material for heat sink is well-known in semiconductor art.
	With respect to claim 9, Haba teaches that the molding and insulation materials of the same material or dielectric.
	However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to use different insulation materials for the insulation layer and molding material to allow flexibility in design of the semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814